Citation Nr: 0938701	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  01-09 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1977 to February 
1982.  He also had service in the Alaska Air National Guard 
(AKANG) from April 1986 to June 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2000 and April 
2003 by the Department of Veterans Affairs (VA) Anchorage, 
Alaska, Regional Office (RO).

The Veteran's claims were originally before the Board in 
April 2006.  At that time, the Board denied the Veteran's 
claims.  The Veteran subsequently appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 7, 2008 order, granted a joint motion for 
remand.  The Veteran's claims were remanded in September 2008 
for additional evidentiary development pursuant to the 
Court's remand order.  Regrettably, another remand is 
required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his currently 
diagnosed multiple sclerosis and headaches are related to 
service.  The Veteran also asserts that he is entitled to an 
initial evaluation in excess of 30 percent for his service-
connected PTSD.

Preliminarily, the Veteran in this case had service in the 
AKANG from April 1986 to June 1999.  To date, however, there 
has been no attempt made to identify the periods of active 
duty, active duty for training (ACDUTRA), or inactive duty 
training (INACDUTRA) contained therein.  Additionally, it 
appears that incomplete copies of the Veteran's service 
treatment records (STRs) from this period of service are of 
record.  Thus, the RO should contact the Alaska Adjutant 
General, and any other appropriate records agency, to obtain 
complete copies of the Veteran's STRs and to undertake the 
development described above.  Particular attention is 
directed to June 1997, the earliest date ascertainable by the 
evidence of record that the Veteran had multiple sclerosis.  
Subsequent STRs confirmed the multiple sclerosis diagnosis.  

Most recently, the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination in March 2009.  Based on the 
Veteran's responses during the mental status examination, the 
examiner arranged for the Veteran to be admitted to 
Providence Hospital immediately following the C&P 
examination.  Consequently, the RO should contact the Veteran 
and request that he identify all VA and non-VA sources of 
treatment for his multiple sclerosis, headaches, and 
psychiatric disabilities.  In particular, the Veteran should 
provide, or authorize VA to obtain, any and all private 
treatment records pertaining to the episode of inpatient care 
at Providence Hospital.  

That same month, the Veteran was also afforded a VA C&P brain 
and spinal cord examination.  It was noted at that time that 
the Veteran was medically retired from the United States 
Postal Service and received Social Security Disability 
benefits.  These records are not currently associated with 
the claims file and should be obtained.  Thus, the RO should 
contact the United States Postal Service and/or other 
appropriate Federal agency and request a complete copy of any 
and all employment records pertaining to the Veteran.  The RO 
should also contact the Social Security Administration (SSA) 
and/or other appropriate Federal agency and request a 
complete copy of any and all adjudications and the records 
underlying the adjudications for Social Security Disability 
benefits.  If no such records exist, information to that 
effect should be included in the claims file.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the Veteran should be afforded a VA examination to 
determine the nature and etiology of the currently diagnosed 
headaches and the relationship to the December 1981 in-
service head injury, if any.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from 
November 3, 2006 to the present, including records pertaining 
to the Veteran's hospitalization on July 25, 2008 for 
"ractal [sic] bleeding."  See March 2009 VA C&P brain and 
spinal cord examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all VA and non-VA 
sources of treatment for his multiple 
sclerosis, headaches, and psychiatric 
disabilities.  In particular, the Veteran 
should provide, or authorize VA to obtain, 
any and all private treatment records 
pertaining to the March 2009 inpatient 
psychiatric hospitalization at Providence 
Hospital.  If no such records exist or the 
Veteran does not authorize VA to obtain 
them, information to that effect should be 
included in the claims file. 

2.  The RO should contact the Alaska 
Adjutant General for verification of all 
periods of the Veteran's Alaska Air 
National Guard service.  An attempt should 
also be made to identify periods of active 
duty, inactive duty for training 
(INACDUTRA), and active duty for training 
(ACDUTRA) contained therein.  Particular 
attention is directed to June 1997, the 
earliest date ascertainable by the evidence 
of record that the Veteran had multiple 
sclerosis.  Subsequent STRs confirmed the 
multiple sclerosis diagnosis.  The RO 
should also request complete copies of the 
Veteran's service treatment records for 
this period of service.

3.  The RO should contact the United 
States Postal Service (USPS) and/or other 
appropriate Federal agency and request a 
complete copy of any and all employment 
records pertaining to the Veteran.  If no 
such records exist, information to that 
effect should be included in the claims 
file.  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

5.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from November 3, 2006 to the present, 
including records pertaining to the 
Veteran's hospitalization on July 25, 2008 
for "ractal [sic] bleeding."  

6.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the currently 
diagnosed headaches.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

Specifically, the examiner should indicate 
whether currently diagnosed headaches are 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service, and in particular, to the 
December 1981 in-service head injury.  The 
examiner must state whether the Veteran 
reports a continuity of headaches since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


